Citation Nr: 1645816	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-20 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the left knee, from April 9, 2010, to May 4, 2015.

2.  Entitlement to an evaluation in excess of 30 percent for status post left total knee arthroplasty ("left knee replacement"), from July 1, 2016. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to April 1983.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In January 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.  The Board notes that in May 2016, the Veteran submitted an additional VA Form 9 in which he checked a box requesting a hearing by videoconference.  No explanation or cause for a second hearing was provided.  To the extent this submission constitutes a motion for a second hearing before the Board, the Board denies that motion.

In December 2014, the Board denied the Veteran's increased rating claim for the period prior to April 9, 2010, and remanded the issue remaining on appeal with instruction to obtain relevant VA treatment records and schedule the Veteran for a VA examination.  The relevant records were obtained and the Veteran underwent an examination in February 2015.  In June 2015, the Board again remanded with instruction to assist in obtaining relevant private treatment records, including those pertaining to the surgical knee replacement which the Veteran underwent in May 2015.  These records were subsequently obtained, and the Board is therefore satisfied that the instructions in its remands of December 2014 and June 2015 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the April 2016 supplemental statement of the case, following the December 2014 remand, did not adjudicate the Veteran's claim with respect to the period from April 9, 2010 to May 4, 2015.  Because none of the evidence added to the record was relevant to that time period, the Board finds this to be harmless error.  In any event, in a May 2016 statement the Veteran waived his right to RO review of any new evidence.

The issue of entitlement to an evaluation in excess of 30 percent for a left knee replacement from July 1, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From April 9, 2010, to May 4, 2015, the Veteran's degenerative arthritis of the left knee was productive of extension limited to 15 degrees, but was not productive of extension limited to 20 degrees, ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, flexion limited to 45 degrees or less, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but not in excess thereof, for degenerative arthritis of the left knee, from April 9, 2010, to May 4, 2015, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated August 2006.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his left knee in April 2010 and February 2015.  The Board finds that these examinations and their associated reports, taken together, were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Left Knee

The Veteran seeks an increase to his 10 percent rating for degenerative arthritis of the left knee from April 9, 2010, to May 4, 2015.  For the period from May 4, 2015 to July 1, 2016, the Veteran is in receipt of a 100 percent rating for his knee replacement.  The period from July 1, 2016, is addressed in the remand portion of this decision.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is currently in receipt of a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  This 10 percent rating is warranted for extension of the leg limited to 10 degrees.  Under this code, extension of the leg is rated at 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.

Alternative and additional Diagnostic Codes for the leg and the knee are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint is rated at 20 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, symptomatic removal of the semilunar cartilage is rated at 10 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  In order to warrant a separate rating under Diagnostic Code 5260, the evidence must approximate the functional equivalent of flexion of the leg limited to 45 degrees or less.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.

The Veteran underwent a VA examination in April 2010.  He reported sharp and sometimes dull pain rated at 3-4/10, making it difficult for him to walk or stand for a long time.  He did not use a brace, but did use a cane at times.  There was no history of flare-ups.  On examination, posture was good and gait and alignment were normal.  There was swelling, effusion, crepitation on movement, tenderness, and a mild limitation of extension.  Range of motion was 10 to 115 degrees with pain at the end of the range.  Repetition increased pain without additional loss of range.  Muscle tone was moderate.  Ligaments were stable and stability tests were negative.  X-rays revealed degenerative changes.  He was diagnosed with degenerative changes in the left knee with limited motion and without any instability.  There was moderate impairment of daily occupational activities due to subjective symptom reports.

Private treatment records include an October 2010 orthopedic consultation, at which the Veteran reported significant pain interfering with his daily activities of living.  He used no assistive devices to walk.  Physical examination showed antalgic gait and a valgus deformity.  Extension was to 10-15 degrees and flexion was to 100 degrees.  Collateral ligaments were intact.  There was effusion and marked patellofemoral crepitus and grind.  X-rays showed severe degenerative changes, complete loss of joint space, increased sclerosis, osteophytic changes, and cystic changes.  He was diagnosed with severe osteoarthrosis, and his orthopedist stated he was a definite candidate for knee replacement.  In November 2010, he reported worsening pain.  Extension was to 5 degrees and flexion was to 115 degrees.  He had a moderate varus and no instability.  X-rays revealed severe arthritis.  He was diagnosed with osteoarthritis, pain, and effusion, and instructed that he was candidate for knee replacement.  In November 2011, physical examination revealed antalgic gait, extension limited to 10-15 degrees, and flexion limited to 90 degrees.  He had an effusion and pain with marked patellofemoral crepitus.  

In his December 2011 notice of disagreement and in his July 2012 substantive appeal, the Veteran stated that his knee had worsened since his April 2010 VA examination. 

At his January 2013 hearing before the Board, the Veteran reported that he periodically wore a knee brace for support.  He reported that his knee locked up and swelled.  He further stated that at his April 2010 VA examination, the examiner had not used a goniometer to measure his range of motion.

Private treatment records reflect that in February 2013, physical examination by his orthopedist revealed antalgic gait, extension limited to 10-15 degrees, and flexion limited to 100 degrees.  He had an effusion and pain with marked patellofemoral crepitus.  He did not walk with assistive devices.  There was no instability.  

VA treatment records reflect that in October 2014 the Veteran expressed his desire to switch from private to VA care for his knees.  He reported bilateral knee pain.  Gait was normal and there were no deformities.  There was no swelling, effusion, crepitus, or tenderness to palpation.  Instability tests were negative.

The Veteran underwent another VA examination in February 2015.  He reported almost constant pain rated 8/10.  He reported flare-ups triggered by cold weather and by prolonged walking.  Flare-ups occurred 3-4 times per year and lasted about one hour.  He reported occasional use of a cane during flare-ups.  He reported functional loss in that he could not run or stand for a long time due to restricted range of motion.  On examination, flexion was to 120 degrees and extension was to 10 degrees.  The Veteran exhibited pain on flexion.  Repetitive use caused increased functional loss through pain and lack of endurance, and further restricted flexion to 110 degrees.  (The report at one point states that repetitive extension was limited to a range of 110-101 degrees; the Board finds that this is clearly a typographical error because the examiner also found that flexion was limited to a range of 10 to 110 degrees.  In the context of the report, such a drastic limitation of extension would not go otherwise unremarked.)  The Veteran was examined immediately after repetitive use over time.  The examiner found that pain weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time.  There was no evidence of pain with weight bearing, localized tenderness, pain on palpation, or crepitus.  Muscle strength was normal without atrophy.  There was no ankylosis or history of recurrent subluxation, lateral instability, or recurrent effusion.  Stability tests were normal.  X-rays revealed degenerative arthritis.  There was no evidence or history of any meniscus condition, patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibia or fibular impairment.  The examiner diagnosed degenerative arthritis which would impact occupational ability due to problems with lifting and carrying.

The Veteran underwent a private examination by his treating orthopedist in April 2015.  He reported pain when getting up and walking which interfered with his normal daily activities.  He did not use any assistive devices.  Flexion was to 90 degrees.  Extension was to 15-20 degrees.  Motion was painful and there was pain on weight-bearing.  There was no change in range of motion after repetitive testing, but repetition over time caused increased pain.  The orthopedist found functional loss with contributing factors of less movement than normal, weakened movement, pain on movement, instability of station, and interference with standing.  There was pain on palpation.  Muscle strength testing was not performed.  The orthopedist found ankylosis, extremely unfavorable, in flexion at an angle of 45 degrees or more.  Stability tests were not performed.  There was no history of impairment of the tibia, fibula, or meniscus.  The Veteran was diagnosed with severe osteoarthritis.

The Board finds that the evidence warrants a rating of 20 percent for the Veteran's left knee arthritis, based on limitation of extension.  While the VA examiners both measured extension at 10 degrees, the Veteran's treating orthopedist consistently found extension limited to 10-15 degrees, until in April 2015 when it was measured at 15-20 degrees.  Additionally, the April 2010 VA examiner noted increased pain at the end of the Veteran's range of motion, which suggests the functional equivalent of extension limited to 15 instead of 10 degrees.  See DeLuca, 8 Vet. App. at 204-07.  Affording the Veteran the benefit of the doubt, the Board finds that extension was limited to 15 degrees, which warrants a 20 percent evaluation.  

The Board further finds that the evidence does not warrant an evaluation in excess of 20 percent.  A higher evaluation based on limited extension is warranted for extension limited to 20 degrees or more, or the functional equivalent thereof.  The only evidence of such severity is at the Veteran's private April 2015 examination, which measured extension at a range of 15-20 degrees.  While the Board above gives due weight to the findings of the Veteran's treating orthopedist, it is nevertheless probative that just two months earlier extension was measured at 10 degrees at the February 2015 VA examination.  The Board therefore finds that the evidence weighs in favor of extension being limited to the lower end of the 15-20 degree range noted by his orthopedist, and a higher rating based on limitation of extension is therefore not warranted.  

The Board finds that evaluation of the Veteran's left knee arthritis on a basis other than limitation of extension is not warranted.  Alternative and additional ratings are available for ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, flexion limited to 45 degrees or less, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.  The Board finds no evidence of dislocation or removal of the semilunar cartilage, flexion limited to 45 degrees or less, malunion or nonunion of the tibia and fibula, or genu recurvatum.  With respect to subluxation or instability, the Veteran has reported locking of his knees and intermittent use of assistive devices.  The Board finds more probative, however, the consistent normal results of objective stability tests both at his VA examinations and as reflected in his private treatment records.  A separate rating for subluxation or instability is therefore not warranted.  With respect to ankylosis, there is no evidence of ankylosis with the exception of a notation at his April 2015 private examination report.  The Board does not find this notation probative.  It reflects extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more, and is drastically inconsistent with all other record evidence.  The orthopedist made no attempt to reconcile this severe ankylosis with a finding of extension to 15-20 degrees and flexion to 90 degrees, and there was no finding of any ankylosis, let alone ankylosis of such severity, at the VA examination two months prior.  A rating on the basis of ankylosis is therefore not warranted.  

Additionally, the Board finds that the Veteran's symptoms are not the functional equivalent of a higher schedular rating.  See DeLuca, 8 Vet. App. at 204-07.  In February 2015 his range of motion was measured immediately after repeated use of the knee.  While he reported intermittent use of assistive devices, these reports were inconsistent.  His most detailed report of assistive device use was in February 2015, when he reported use of a cane during flare-ups.  Flare-ups, however, only occurred 3-4 times per year and lasted approximately one hour.  The Board does not find such rare and isolated flare-ups to warrant a higher rating.  His private treatment records reflect severe pain and pain on weight-bearing, but the Board finds these symptoms reflected by the 20 percent evaluation assigned herein.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's left knee arthritis.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including pain, limited motion, inability to stand or walk for prolonged periods, and pain on weight-bearing, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his left knee is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An evaluation of 20 percent, but not in excess thereof, for degenerative arthritis of the left knee, from April 9, 2010, to May 4, 2015, is granted, subject to the laws and regulations governing the payment of VA benefits.


REMAND

From July 1, 2016, the Veteran is currently in receipt of a 30 percent evaluation for status post left knee replacement.

Knee replacements are evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5055, which warrants a 100 percent rating for one year following implantation of the prosthesis.  A minimum 30 percent rating is warranted thereafter.  Chronic residuals consisting of severe painful motion or weakness warrants a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are to be evaluated by analogy under Diagnostic Codes 5256, 5261, or 5262.

The Veteran's current 30 percent evaluation was assigned in an April 2016 rating decision to be effective July 1, 2016.  He has had no VA examination since his knee replacement surgery.  He has submitted a May 2016 private examination report that is incomplete, does not provide an evaluation of residuals, and in any event reflects symptoms during the period in which the Veteran's knee was considered 100 percent disabling.  There is no evidence whatsoever in the record dated after July 1, 2016.  Remand is therefore necessary for an examination to evaluate the Veteran's knee replacement residuals.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Schedule the Veteran for a VA examination to determine the level of severity of his left knee post replacement surgery.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The claims file must be reviewed by the examiner.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


